DETAILED ACTION
This is the initial Office action based on the preliminary amendment filed on January 22, 2021.
Claims 21-35 are pending.
Claims 21, 25, 26, 30, 31, 33, and 35 have been amended.
Claims 1-20 have been canceled.
Claims 21-35 have been added.
Claims 21-35 are allowed and will be renumbered as 1-15 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,108,399 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on December 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,534,583 has been reviewed and is accepted. The terminal disclaimer has been recorded.

The terminal disclaimer filed on December 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,929,104 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Drawings
The drawings were received on January 22, 2021. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Randal K. Whitehead (Reg. No. 61,071) on December 7, 2021.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend page 2, paragraph [0001] of the specification as follows:

now U.S. Patent No. 10,929,104, issued February 23, 2021, which is a continuation of and claims the benefit of priority to U.S. Application No. 16/124,883, filed September 7, 2018, now U.S. Patent No. 10,534,583, issued January 14, 2020, which is a continuation of and claims the benefit of priority to U.S. Application No. 15/247,437, filed on August 25, 2016, now U.S. Patent No. 10,108,399, issued October 23, 2018, the entireties of which are incorporated herein by reference.

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 01/22/2021), please amend Claims 21, 25, 26, 30, 31, 33, and 35 as follows:

1-20. (Canceled)

21. (Currently Amended) A method of automatically generating sample code for an application programming interface (API) for electronic transactions processing in an electronic transactions network, the method comprising:
converting, by at least one processor using a language-specific backend module, [[the]] processor-specific API data from a backend generator into a format compatible with an output generator;
passing, by the at least one processor, the converted processor-specific API data and a language-specific template corresponding to the converted processor-specific API data to the output generator using [[a]] the backend generator; and
converted processor-specific API data.

22. (Previously Presented) The method of claim 21, wherein the method is performed within a continuous integration system.

23. (Previously Presented) The method of claim 21, further comprising:
validating, by the at least one processor, the generated language-specific sample code; and
updating, by the at least one processor, the backend generator according to a result of the validation.

24. (Previously Presented) The method of claim 23, wherein the validation includes performing, by the at least one processor, round-trip test transactions with an acquirer processor using configuration files and sample transaction data.

25. (Currently Amended) The method of claim 21, further comprising:
detecting, by the at least one processor, a change in the converted processor-specific API data; and
updating, by the at least one processor, the backend generator according to the detected change in the converted processor-specific API data.


converting, by at least one processor using a language-specific backend module, [[the]] processor-specific API data from a backend generator into a format compatible with an output generator;
passing, by the at least one processor, the converted processor-specific API data and a language-specific template corresponding to the converted processor-specific API data to the output generator using [[a]] the backend generator; and
generating, by the at least one processor, language-specific sample code by the output generator using the converted processor-specific API data and the language-specific template corresponding to the converted processor-specific API data.

27. (Previously Presented) The non-transitory computer readable medium of claim 26, wherein the method is performed within a continuous integration system.

28. (Previously Presented) The non-transitory computer readable medium of claim 26, the method further comprising:
validating, by the at least one processor, the generated language-specific sample code; and
updating, by the at least one processor, the backend generator according to a result of the validation.

29. (Previously Presented) The non-transitory computer readable medium of claim 28, wherein the validation includes performing, by the at least one processor, round-trip test transactions with an acquirer processor using configuration files and sample transaction data.

30. (Currently Amended) The non-transitory computer readable medium of claim 26, the method further comprising:
detecting, by the at least one processor, a change in the converted processor-specific API data; and
updating, by the at least one processor, the backend generator according to the detected change in the converted processor-specific API data.

31. (Currently Amended) A computer system for automatically generating sample code for an application programming interface (API) for electronic transactions processing in an electronic transactions network, the computer system comprising:
a memory;
at least one processor;
a language-specific module, the language-specific module being configured to convert, using a language-specific backend module, processor-specific API data from a first generator into a format compatible with a second generator;
the first generator, the first generator being configured to pass the converted processor-specific API data and a language-specific template corresponding to the converted processor-specific API data to the second generator; and
converted processor-specific API data.

32. (Previously Presented) The computer system of claim 31, wherein the first generator and the second generator operate within a continuous integration system.

33. (Currently Amended) The computer system of claim 31, wherein the second generator is further configured to:
validate the generated language-specific sample code; and
update the first generator according to a result of the validation.

34. (Previously Presented) The computer system of claim 33, wherein the validation includes performing round-trip test transactions with an acquirer processor using configuration files and sample transaction data.

35. (Currently Amended) The computer system of claim 31, wherein the second generator is further configured to:
detect a change in the converted processor-specific API data; and
update the first generator according to the detected change in the converted processor-specific API data.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “converting, by at least one processor using a language-specific backend module, processor-specific API data from a backend generator into a format compatible with an output generator; passing, by the at least one processor, the converted processor-specific API data and a language-specific template corresponding to the converted processor-specific API data to the output generator using the backend generator” as recited in independent Claims 21 and 26; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claim 31.
The closest cited prior art, the combination of US 2015/0178708 (hereinafter “Reutov”) and US 2010/0218165 (hereinafter “Ali”), teaches processing payments using multiple disparate third party payment processing providers. However, the combination of Reutov and Ali fails to teach “converting, by at least one processor using a language-specific backend module, processor-specific API data from a backend generator into a format compatible with an output generator; passing, by the at least one processor, the converted processor-specific API data and a language-specific template corresponding to the converted processor-specific API data to the output generator using the backend generator” as recited in independent Claims 21 and 26; and further fails to teach similarly-worded limitations as recited in independent Claim 31.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191